Case: 21-2209   Document: 34     Page: 1   Filed: 06/29/2022




   United States Court of Appeals
       for the Federal Circuit
                 ______________________

            MEENAXI ENTERPRISE, INC.,
                    Appellant

                            v.

                COCA-COLA COMPANY,
                        Appellee
                 ______________________

                       2021-2209
                 ______________________

     Appeal from the United States Patent and Trademark
 Office, Trademark Trial and Appeal Board in Nos.
 92063353, 92064398.
                  ______________________

                 Decided: June 29, 2022
                 ______________________

    RICHARD MANDEL, Cowan, Liebowitz & Latman, PC,
 New York, NY, argued for appellant.

     HOLLY HAWKINS SAPORITO, Alston & Bird LLP, At-
 lanta, GA, argued for appellee. Also represented by KIRK
 T. BRADLEY, Charlotte, NC.
                 ______________________

      Before DYK, REYNA, and STOLL, Circuit Judges.
     Opinion for the court filed by Circuit Judge DYK.
Case: 21-2209      Document: 34       Page: 2   Filed: 06/29/2022




 2         MEENAXI ENTERPRISE, INC.   v. THE COCA-COLA COMPANY



     Opinion concurring in the result filed by Circuit Judge
                            REYNA.
 DYK, Circuit Judge.
     The Coca-Cola Company (“Coca-Cola”) distributes a
 Thums Up cola and Limca lemon-lime soda in India and
 other foreign markets.         Meenaxi Enterprise, Inc.
 (“Meenaxi”) has distributed a Thums Up cola and a Limca
 lemon-lime soda in the United States since 2008 and regis-
 tered the THUMS UP and LIMCA marks in the United
 States in 2012. Coca-Cola brought cancellation proceed-
 ings under § 14(3) of the Lanham Act, 15 U.S.C. § 1064(3),
 asserting that Meenaxi was using the marks to misrepre-
 sent the source of its goods. The Trademark Trial and Ap-
 peal Board (“Board”) held in Coca-Cola’s favor and
 cancelled Meenaxi’s marks. Meenaxi appeals. Because we
 conclude that Coca-Cola has not established a statutory
 cause of action based on lost sales or reputational injury,
 we reverse.
                         BACKGROUND
                                I
     Coca-Cola began operating in India in 1950. Parle (Ex-
 ports), Limited of Bombay, India (“Parle”) introduced the
 Thums Up cola in India in 1977 and the Limca lemon-lime
 soft drink in India in 1971. Coca-Cola purchased Parle in
 1993 and acquired Parle’s Indian registrations of the
 THUMS UP and LIMCA marks. Coca-Cola’s beverages are
 available in over 2.6 million retail outlets throughout In-
 dia. Thums Up cola is also sold in Bangladesh, Oman, Sin-
 gapore, and the United Arab Emirates, and Limca soda is
 also sold in Angola, Nigeria, Sri Lanka, Bhutan, Oman,
 Singapore, and the United Arab Emirates. The Indian
 High Court of Delhi found in 2014 that the THUMS UP
 mark was “famous” and “well known” in India, J.A. 3165,
 3174, and previously found in 2011 that the LIMCA mark
 was “well known” in India, J.A. 3256, 3258.
Case: 21-2209    Document: 34      Page: 3    Filed: 06/29/2022




 MEENAXI ENTERPRISE, INC.   v. THE COCA-COLA COMPANY        3



     Coca-Cola claims that its Thums Up and Limca bever-
 ages have been imported and sold in the United States by
 third parties who purchased the products in India since at
 least 2005. Michael Pittman, Marketing Director for Spar-
 kling Brands Platform Innovation at Coca-Cola, stated
 that authentic “Thums Up and Limca products are resold
 by third parties in Indian grocery stores, restaurants, and
 other retail outlets in the U.S.” J.A. 3590 ¶ 15. Shrenik
 Dasani, Vice President for the Sparkling Category at Coca-
 Cola India, stated, “It is my understanding that these
 THUMS UP-branded and LIMCA-branded products are re-
 sold in Indian grocery stores around the world, including
 in the U.S., and that these brands are extremely popular
 and well-received by consumers in the U.S. . . . .” J.A. 3055
 ¶ 39. Based primarily on the affidavits of Mr. Pittman and
 Mr. Dasani, the Board found that there is “an interest in
 [Coca-Cola’s] goods in the United States by Indian grocers,
 restaurants and other retail outlets.” J.A. 37.
     Meenaxi has been selling beverages to Indian grocers
 in the United States since 2008 using the THUMS UP and
 LIMCA marks. Prior to beginning use of the marks in
 2008, Meenaxi claims to have searched for the mark in the
 U.S. Patent and Trademark Office (“USPTO”) database
 and in several Indian grocers in the United States. The
 USPTO search revealed an application for the THUMS UP
 mark was abandoned in 1987 and a registration for the
 LIMCA mark expired in 1996.
     In 2012, Meenaxi sought to register the THUMS UP
 and LIMCA marks in the United States. It was granted
 Registration No. 4,205,598 (“’598 Registration”) for the
 THUMS UP standard character mark in International
 Class 32 for “Colas; Concentrates, syrups or powders used
 in the preparation of soft drinks; Soft drinks, namely, so-
 das,” and Registration No. 4,205,597 (“’597 Registration”)
 for the LIMCA standard character mark, also in Interna-
 tional Class 32. J.A. 10.
Case: 21-2209     Document: 34      Page: 4    Filed: 06/29/2022




 4       MEENAXI ENTERPRISE, INC.   v. THE COCA-COLA COMPANY



                               II
     On March 8, 2016, Coca-Cola brought a claim under
 § 14(3) of the Lanham Act to cancel Meenaxi’s registrations
 for misrepresentation of source. Section 14(3) provides:
     A petition to cancel a registration of a mark, stating
     the grounds relied upon, may . . . be filed as follows
     by any person who believes that he is or will be
     damaged . . . by the registration of a mark on the
     principal register[:] . . .
     (3) At any time . . . if the registered mark is being
     used by, or with the permission of, the registrant
     so as to misrepresent the source of the goods or ser-
     vices on or in connection with which the mark is
     used.
 15 U.S.C. § 1064.
     The Board first addressed Coca-Cola’s statutory enti-
 tlement to bring a cancellation claim before reaching the
 merits. Under the statute, Coca-Cola was required to es-
 tablish that it “believes that [it] is or will be damaged . . .
 by the registration of [the] mark.” Id. Under the Supreme
 Court’s decision in Lexmark International, Inc. v. Static
 Control Components, Inc., 572 U.S. 118, 129, 132 (2014),
 entitlement to a statutory cause of action under the Lan-
 ham Act requires demonstrating (1) an interest falling
 within the zone of interests protected by the Lanham Act
 and (2) an injury proximately caused by a violation of the
 Act.
     Considering the zone-of-interest prong of the statutory
 entitlement inquiry, the Board found that Coca-Cola owns
 registrations for the THUMS UP and LIMCA marks in In-
 dia and other countries and that these marks are well
 known in India, command a substantial market share in
 India, and are imported and sold in the United States by
 others. The Board further found that “the reputation of
 [Coca-Cola’s] THUMS UP and LIMCA beverages would
Case: 21-2209    Document: 34      Page: 5    Filed: 06/29/2022




 MEENAXI ENTERPRISE, INC.   v. THE COCA-COLA COMPANY        5



 extend to the United States, at least among the significant
 population of Indian-American consumers.” J.A. 26. This
 was so because Coca-Cola’s THUMS UP and LIMCA marks
 “likely would be familiar to much of the substantial Indian-
 American population in the United States.” J.A. 37, 40–41.
 The Board relied on evidence that the Indian-American
 population in the United States was over 2.6 million in
 2010 and had climbed to over 3.8 million by 2015.
     Considering the proximate damage prong of the statu-
 tory entitlement inquiry, the Board found that Coca-Cola
 “reasonably believe[d] in damage proximately caused by
 the continued registration by [Meenaxi] of THUMS UP and
 LIMCA,” as Meenaxi’s use of the THUMS UP and LIMCA
 marks could cause a harm “stemming from the upset ex-
 pectations of consumers.” J.A. 30. The Board also noted
 that Meenaxi had used its registrations to block importa-
 tion of Coca-Cola’s Thums Up and Limca beverages by
 third parties. Thus, based on these findings and the
 Fourth Circuit’s decision in Belmora LLC v. Bayer Con-
 sumer Care AG, 819 F.3d 697 (4th Cir. 2016), the Board
 found the zone-of-interest and damage prongs of Lexmark
 met.
     On the merits, the Board reiterated that Coca-Cola’s
 THUMS UP and LIMCA marks had reputations that
 would be familiar to Indian Americans in the United
 States. And the Board explained that Meenaxi had “admit-
 ted knowledge of [Coca-Cola’s] marks,” J.A. 57, based on
 evidence that (i) Meenaxi admitted it was aware that
 “THUMS UP was used in India by an Indian company” in
 the 1970s, J.A. 44 (citing J.A. 2508); (ii) Meenaxi founder
 Kaushik Gandhi admitted he had tasted a Thums Up soda
 in India in the 1980s, J.A. 42 (citing J.A. 2651); (iii) Mr.
 Gandhi admitted he had “tried the Limca product at [his]
 college’s canteen,” J.A. 48 (quoting J.A. 2652); (iv) Meenaxi
 President Meenaxi Gandhi admitted she was aware of
 Thums Up and Limca drinks in India, J.A. 42, 49 (citing
 J.A. 2939–40); and (v) Meenaxi admitted it knew that
Case: 21-2209    Document: 34       Page: 6   Filed: 06/29/2022




 6       MEENAXI ENTERPRISE, INC.   v. THE COCA-COLA COMPANY



 “Coca-Cola entered the Indian soda market and purchased
 THUMS UP sometime in the early 1990s,” J.A. 44 (citing
 J.A. 2508). The Board found that Meenaxi had intention-
 ally adopted logos and a slogan that were exact or nearly
 exact replicas of those used by Coca-Cola and only changed
 the logos once Coca-Cola objected. 1
     Relying on these underlying findings, the Board held
 that Meenaxi was attempting “to dupe consumers in the
 United States who were familiar with [Coca-Cola’s]
 THUMS UP cola from India into believing that [Meenaxi’s]
 THUMS UP cola was the same drink,” J.A. 46, and that
 these efforts to deceive satisfied the misrepresentation of
 source claim. On June 28, 2021, the Board cancelled the
 ’597 and ’598 Registrations.
    Meenaxi appeals.        We have jurisdiction under
 28 U.S.C. § 1295(a)(4).




     1   The Board also found that Coca-Cola’s THUMS UP
 and LIMCA marks were not the only Indian brands
 Meenaxi reproduced in the United States as a part of its
 business model of copying popular Indian brands and prod-
 ucts to sell them to Indian-American consumers. Other
 Meenaxi marks have been challenged in Board proceed-
 ings, which have resulted in cancellation or abandonment.
 See J.A. 3810–20 (Opposition No. 91210494 to Meenaxi’s
 NUTRELA mark, which led to the denial of Meenaxi’s ap-
 plication); J.A. 3753–65 (Cancellation No. 92057584 to
 Meenaxi’s RASNA mark, which led to Meenaxi surrender-
 ing its registration and the Board cancelling the mark);
 J.A. 3821–36 (Opposition No. 91211285 to Meenaxi’s
 REAL NAMKEEN mark, which led to Meenaxi abandoning
 the mark).
Case: 21-2209     Document: 34     Page: 7    Filed: 06/29/2022




 MEENAXI ENTERPRISE, INC.   v. THE COCA-COLA COMPANY         7



                         DISCUSSION
                               I
     As a threshold matter, we must address whether Coca-
 Cola has a statutory cause of action to challenge Meenaxi’s
 trademark registrations for the THUMS UP and LIMCA
 marks. See Austl. Therapeutic Supplies Pty. Ltd. v. Naked
 TM, LLC, 965 F.3d 1370, 1373–74 (Fed. Cir. 2020), cert.
 denied, 142 S. Ct. 82 (2021). Entitlement to a statutory
 cause of action is a legal determination reviewed de novo.
 Corcamore, LLC v. SFM, LLC, 978 F.3d 1298, 1303 (Fed.
 Cir. 2020), cert. denied, 141 S. Ct. 2671 (2021). 2 Under § 14
 of the Lanham Act, a cancellation challenge may be filed
 “by any person who believes that he is or will be damaged



     2   This appeal focuses on entitlement to a statutory
 cause of action to cancel a trademark registration under 15
 U.S.C. § 1064, not Article III standing. Corcamore, 978
 F.3d at 1303. This is sometimes called statutory standing.
 See Lexmark, 572 U.S. at 128 n.4.
      “The appellant must also satisfy the requirements of
 Article III.” Brooklyn Brewery Corp. v. Brooklyn Brew
 Shop, 17 F.4th 129, 137 (Fed. Cir. 2021) (emphasis added).
 “[A]lthough Article III standing is not necessarily a re-
 quirement to appear before an administrative agency [such
 as the TTAB], once a party seeks review in a federal court,
 ‘the constitutional requirement that it have standing kicks
 in.’” Consumer Watchdog v. Wis. Alumni Rsch. Found., 753
 F.3d 1258, 1261 (Fed. Cir. 2014) (quoting Sierra Club v.
 EPA, 292 F.3d 895, 899 (D.C. Cir. 2002)). Meenaxi’s stand-
 ing to appeal is not at issue because its trademark regis-
 tration was cancelled, which it clearly has standing to
 appeal. Since Coca-Cola is the appellee, the sole issue with
 respect to Coca-Cola is whether it has a statutory cause of
 action that permitted it to proceed before the Board.
Case: 21-2209     Document: 34      Page: 8   Filed: 06/29/2022




 8       MEENAXI ENTERPRISE, INC.   v. THE COCA-COLA COMPANY



 . . . by the registration of a mark.” § 1064. Here, the al-
 leged damage is that “the registered mark is being used by
 . . . the registrant so as to misrepresent the source of the
 goods.” § 1064(3). In Lexmark, the Supreme Court held
 that such causes of action “extend[] only to plaintiffs whose
 interests ‘fall within the zone of interests protected by the
 law invoked.’” 572 U.S. at 129 (quoting Allen v. Wright,
 468 U.S. 737, 751 (1984)). That in turn requires an allega-
 tion of “injury to a commercial interest in reputation or
 sales.” Id. at 132. While the zone-of-interest “test is not
 especially demanding,” id. at 130 (internal quotations
 omitted) (quoting Match-E-Be-Nash-She-Wish Band of Pot-
 tawatomi Indians v. Patchak, 567 U.S. 209, 225 (2012)), it
 nonetheless imposes a critical requirement.
      Lexmark involved activities solely within the United
 States. In that case, Static Control produced components
 that remanufacturers could use to refurbish used toner car-
 tridges for Lexmark printers. Id. at 121. Lexmark alleg-
 edly sent letters to most remanufacturers claiming that “it
 was illegal to use Static Control’s products to refurbish
 [certain of Lexmark’s toner] cartridges,” which was an al-
 leged misrepresentation of the legal status of Static Con-
 trol’s products under § 43(a) of the Lanham Act. Id. at 122–
 23. The Court held that Static Control’s injury flowing
 from Lexmark’s claims about its products, including “lost
 sales and damage to its business reputation,” were “inju-
 ries to precisely the sorts of commercial interests the [Lan-
 ham] Act protects” in the Court’s zone-of-interest analysis.
 Id. at 137.
     The language in § 43(a) at issue in Lexmark—estab-
 lishing entitlement to a cause of action for “any person who
 believes that he or she is or is likely to be damaged” by pro-
 hibited conduct—is very similar to the language of § 14(3)
Case: 21-2209     Document: 34      Page: 9    Filed: 06/29/2022




 MEENAXI ENTERPRISE, INC.   v. THE COCA-COLA COMPANY           9



 that applies here. 3 Given the similar statutory language,
 we have held that the same requirements as to the injury
 apply to § 14(3) of the Lanham Act, 15 U.S.C. § 1064, as to
 § 43(a). Here, as in Corcamore, “[w]e . . . hold that the
 Lexmark zone-of-interests and proximate-causation re-
 quirements control the statutory cause of action analysis
 under § 1064.” 978 F.3d at 1305.
     Meenaxi argues that Coca-Cola lacks any cause of ac-
 tion under the Lanham Act because of the territoriality
 principle. Meenaxi is correct that the territoriality princi-
 ple is well established in trademark law: “Under the terri-
 toriality doctrine, a trademark is recognized as having a
 separate existence in each sovereign territory in which it is


     3  Section 43(a) prohibits using any mark in com-
 merce that
     (A) is likely to cause confusion, or to cause mistake,
     or to deceive as to the affiliation, connection, or as-
     sociation of such person with another person, or as
     to the origin, sponsorship, or approval of his or her
     goods, services, or commercial activities by an-
     other person, or
     (B) in commercial advertising or promotion, mis-
     represents the nature, characteristics, qualities, or
     geographic origin of his or her or another person’s
     goods, services, or commercial activities . . . .
 15 U.S.C. § 1125(a). Section 43(a) is meant “to protect con-
 sumers from deception caused by both trademark infringe-
 ment and false advertising.” 5 J. Thomas McCarthy,
 McCarthy on Trademarks and Unfair Competition § 27:25
 (5th ed. 2021). Section 14(3) concerns similar conduct—
 deception through misrepresentation of source—but it de-
 scribes a narrower cause of action for cancelling the regis-
 tration of a mark being used to misrepresent the source of
 the goods. See § 1064.
Case: 21-2209     Document: 34     Page: 10    Filed: 06/29/2022




 10       MEENAXI ENTERPRISE, INC.   v. THE COCA-COLA COMPANY



 registered or legally recognized as a mark.” McCarthy on
 Trademarks § 29:1. “The concept of territoriality is basic
 to trademark law; trademark rights exist in each country
 solely according to that country’s statutory scheme.” Per-
 son’s Co. v. Christman, 900 F.2d 1565, 1568–69 (Fed. Cir.
 1990). 4
     Supreme Court cases from early in the last century, be-
 fore the Lanham Act, recognized the territoriality principle
 both with respect to differing sections of the United States
 and with respect to foreign countries. Hanover Star Mill-
 ing Co. v. Metcalf (Tea Rose Case), 240 U.S. 403, 413 (1916)
 superseded by statute, Lanham Act, Pub. L. No. 79-489, 60
 Stat. 435, as recognized in Park ’N Fly, Inc. v. Dollar Park
 and Fly, Inc., 469 U.S. 189, 199–200 (1985), concerned the
 TEA ROSE mark being used with respect to flour distrib-
 uted from different mills in different parts of the United
 States. The Supreme Court considered common law prin-
 ciples and explained the scope of the mark’s function:
      Into whatever markets the use of a trade-mark has
      extended, or its meaning has become known, there
      will the manufacturer or trader whose trade is pi-
      rated by an infringing use, be entitled to protection
      and redress. But this is not to say that the proprie-
      tor of a trade-mark, good in the markets where it
      has been employed, can monopolize markets that
      his trade has never reached and where the mark
      signifies not his goods but those of another. We
      agree with the court below that “Since it is the:
      trade, and not the mark, that is to be protected, a


      4  See also ITC Ltd. v. Punchgini, Inc., 482 F.3d 135,
 155 (2d Cir. 2007) (“The principle of territoriality is basic
 to American trademark law.”); Am. Circuit Breaker Corp.
 v. Or. Breakers Inc., 406 F.3d 577, 581 (9th Cir. 2005) (“It
 is now generally agreed and understood that trademark
 protection encompasses the notion of territoriality.”).
Case: 21-2209     Document: 34      Page: 11    Filed: 06/29/2022




 MEENAXI ENTERPRISE, INC.   v. THE COCA-COLA COMPANY          11



     trade-mark acknowledges no territorial boundaries
     of municipalities or states or nations, but extends
     to every market where the trader’s goods have be-
     come known and identified by his use of the mark.
     But the mark, of itself, cannot travel to markets
     where there is no article to wear the badge and no
     trader to offer the article.”
 Id. at 415–16 (emphasis added) (internal citations omit-
 ted). See United Drug Co. v. Theodore Rectanus Co., 248
 U.S. 90, 97 (1918) (“There is no such thing as property in a
 trade-mark except as a right appurtenant to an established
 business or trade in connection with which the mark is em-
 ployed. . . . [T]he right to a particular mark grows out of its
 use, not its mere adoption . . . .”); see also Topps Co. v. Cad-
 bury Stani S.A.I.C., 526 F.3d 63, 70 (2d Cir. 2008) (“The
 principle of territoriality is fundamental to trademark law.
 A trademark has a separate legal existence under each
 country’s laws, and trademark rights exist in each country
 solely according to that nation’s laws.” (first citing Punch-
 gini, 482 F.3d at 155; and then citing Person’s, 900 F.2d at
 1568–69)). While the territoriality principle with respect
 to use of marks in different sections of the United States
 has been changed by the Lanham Act, the territoriality
 principle still applies with respect to use of marks in differ-
 ent countries. 5 With respect to international usage, a



     5   See McCarthy on Trademarks § 29:2 (“Priority of
 trademark rights in the United States depends solely upon
 priority of use in the United States, not on priority of use
 anywhere in the world. Prior use in a foreign nation does
 not establish priority of use in America.”); see also id.
 § 26:32 (“[R]egistration under the federal act of 1905, for
 purposes of territorial protection, did not confer any
 greater rights than exist at common law, under the TEA
 ROSE-Rectanus doctrine. However, the 1946 federal
Case: 21-2209    Document: 34     Page: 12    Filed: 06/29/2022




 12      MEENAXI ENTERPRISE, INC.   v. THE COCA-COLA COMPANY



 trademark right generally extends only to countries in
 which the mark is used.
     We recognized the territoriality principle in Person’s.
 Person’s was a well-known retailer in Japan. Person’s, 900
 F.2d at 1567. Christman, a U.S. citizen, began producing
 goods bearing the Person’s mark in the United States and
 subsequently registered the mark in the United States. Id.
 Thereafter, the Japanese owner of the PERSON’S mark in
 Japan began to expand its brand into the U.S. market, dis-
 covered consumer confusion with Christman’s products
 bearing the same mark, and filed a claim for cancellation
 of Christman’s registration, claiming priority. Id. The
 Board granted summary judgment for Christman, and this
 court affirmed. Id. at 1568.
     The court noted there was “no evidence to suggest that
 the ‘PERSON’S’ mark had acquired any notoriety in this
 country at the time of its adoption by Christman” such that
 Person’s “had no reputation or goodwill upon which Christ-
 man could have intended to trade.” Id. at 1567. And the
 court confirmed that “when Christman initiated use of the
 mark,” Person’s “had not yet entered U.S. commerce,” “had
 no goodwill in the United States[,] and the ‘PERSON’S’
 mark had no reputation here.” Id. at 1569–70. Thus, this
 court held that reliance by Person’s on its foreign use in
 Japan could not support its priority claim because foreign




 Lanham Act changed all this.”); id. § 26:52 (“Many cases of
 infringements of federally unregistered marks are asserted
 in federal court under Lanham Act § 43(a). In such cases,
 territorial rights should be determined by reference to fed-
 eral common law. Federal common law on territorial rights
 is undoubtedly the rule of the Tea Rose-Rectanus cases and
 their progeny.”).
Case: 21-2209    Document: 34       Page: 13    Filed: 06/29/2022




 MEENAXI ENTERPRISE, INC.   v. THE COCA-COLA COMPANY         13



 use had “no effect on U.S. commerce and cannot form the
 basis for a holding that [Person’s] has priority here.” Id. 6
                               II
     The principle that trademark rights are geographically
 limited does not govern here. Coca-Cola does not claim to
 have U.S. trademark rights to the THUMS UP or LIMCA
 brands. Rather it argues that § 14(3), like § 43(a) of the
 Lanham Act (at issue in Lexmark), is not limited to the pro-
 tection of trademark rights. In this respect, we agree with
 Coca-Cola.
     In Dastar Corp. v. Twentieth Century Fox Film Corp.,
 539 U.S. 23, 28–29 (2003), the Supreme Court explained,
 “While much of the Lanham Act addresses the registration,
 use, and infringement of trademarks and related marks,
 § 43(a), 15 U.S.C. § 1125(a) is one of the few provisions that
 goes beyond trademark protection.” Both § 43(a) and
 § 14(3) extend to the improper use of marks that cause com-
 mercial injury even if the injured party is not itself a trade-
 mark holder. The Fourth Circuit clarified in Belmora that
 both § 43(a) and § 14(3) extend beyond trademark protec-
 tion, as the “the plain language of § 43(a) does not require
 that a plaintiff possess or have used a trademark in U.S.
 commerce as an element of the cause of action.” 819 F.3d
 at 706. In this respect, the court noted the similar basis
 and interests of § 14(3) and § 43(a) claims: “To determine if



     6   In Empresa Cubana Del Tabaco v. General Cigar
 Co., 753 F.3d 1270, 1275 (Fed. Cir. 2014), we held a foreign
 brand (Cubatabaco) had “a legitimate commercial interest
 in the COHIBA mark” but only because Cubatabaco’s
 pending application had “been refused registration based
 on a likelihood of confusion with a registered mark,” and
 that was “sufficient to show that the petitioner seeking to
 cancel the registered mark is the type of party Congress
 authorized under 15 U.S.C. § 1064.”
Case: 21-2209    Document: 34      Page: 14     Filed: 06/29/2022




 14       MEENAXI ENTERPRISE, INC.   v. THE COCA-COLA COMPANY



 a petitioner falls within the protected zone of interests, we
 note that § 14(3) pertains to the same conduct targeted by
 § 43(a) false association actions—using marks so as to mis-
 represent the source of goods.” Id. at 714–15.
     It remains unclear the extent to which the territoriality
 principle applies to aspects of the Lanham Act in § 14(3)
 and § 43(a) that are not concerned with the protection of
 trademark rights. While Belmora suggests that the Lan-
 ham Act applies to foreign commerce and, accordingly, that
 commercial injury to a company’s sales in a foreign country
 qualifies as damage for purposes of § 14(3) and § 43(a), this
 view has been much criticized in the academic literature. 7
 Apart from Belmora, there is limited authority that di-
 rectly addresses whether claims under § 14(3) or § 43(a)
 may be based on lost sales or reputational injury occurring




      7   See McCarthy on Trademarks § 29:1 (stating the
 “Belmora decision ignored the territoriality principle”);
 Connie D.P. Nichols, Article 6bis of the Paris Convention
 for Well-Known Marks: Does it Require Use or a Likelihood
 of Consumer Confusion for Protection? Did Belmora LLC v.
 Bayer Consumer Care AG. Resolve This Question?, 30 Ind.
 Int’l & Comp. L. Rev. 235, 248 (2020) (stating the Belmora
 decision “starkly breaks from the principles of territoriality
 and unfair competition cases”); Christine H. Farley, No
 Trademark, No Problem, 23 B.U. J. Sci. & Tech. L. 304, 313
 (2017) (stating the Belmora decision “failed to acknowledge
 that its ruling challenged fundamental principles of trade-
 mark law”); Mark P. McKenna & Shelby Niemann, 2016
 Trademark Year in Review, 92 Notre Dame L. Rev. Online
 112, 122 (2016) (stating the Belmora decision “is especially
 notable . . . [in] its failure to recognize the implications of
 its decision for the territoriality of trademark rights”).
Case: 21-2209    Document: 34      Page: 15   Filed: 06/29/2022




 MEENAXI ENTERPRISE, INC.   v. THE COCA-COLA COMPANY       15



 solely outside the United States. 8 In any event, the extent
 to which the Lanham Act applies to activities outside the
 United States is not a question implicated here. Coca-Cola
 bases its claim entirely on alleged injury occurring in the
 United States.
     In this respect, Meenaxi contends that Coca-Cola lacks
 a statutory cause of action under Lexmark because, as a
 result of Meenaxi’s activity, (1) there were no lost sales in
 the United States and (2) there was no reputational injury
 in the United States.
                               A
     As to lost sales, we agree with Meenaxi. Coca-Cola
 does not identify any lost sales in the United States but
 instead relies on testimony from Mr. Dasani that “THUMS
 UP-branded and LIMCA-branded products are resold in



     8   See Punchgini, 428 F.3d at 171 (considering argu-
 ment that defendant’s Bukhara Grill in New York would
 cause reputational injury by discouraging disappointed
 customers from visiting the plaintiff’s Bukhara restau-
 rants in India); Int’l Bancorp, LLC v. Societe des Bains de
 Mer et du Cercle des Estrangers a Monaco, 329 F.3d 359,
 366 (4th Cir. 2003) (finding that the unregistered “Casino
 de Monte Carlo” service mark was “used in commerce be-
 cause United States citizens purchase casino services sold
 [in Monaco] by a subject of a foreign nation,” that those
 “purchases constitute trade with a foreign nation that Con-
 gress may regulate under the Commerce Clause,” and that
 the casino’s promotions in the United States use the mark
 in “advertising of [these] services . . . rendered in com-
 merce”); Havana Club Holding, S.A. v. Galleon S.A., 203
 F.3d 116, 131–32 (2d Cir. 2000) (addressing argument that
 commercial injury was based on lost sales in Cuba but up-
 holding finding that evidence did not demonstrate the like-
 lihood of such lost sales).
Case: 21-2209    Document: 34     Page: 16     Filed: 06/29/2022




 16       MEENAXI ENTERPRISE, INC.   v. THE COCA-COLA COMPANY



 Indian grocery stores around the world, including in the
 U.S.,” and from Mr. Pittman that third-parties import “au-
 thentic Thums Up and Limca beverage products from coun-
 tries outside of the U.S. for subsequent resale in the U.S.”
 J.A. 28 (first quoting J.A. 3055 ¶ 39; and then quoting
 J.A. 3590 ¶ 13). As additional support, Coca-Cola provided
 evidence showing one instance of importation, websites of
 past and present sellers of the Thums Up and Limca bev-
 erages, and availability on Amazon. But these sales gen-
 erated by third parties who are not authorized U.S.
 distributors do nothing to establish lost sales by Coca-Cola
 in the United States. 9
     In terms of Coca-Cola’s own activity, Coca-Cola pre-
 sented no evidence that it sells the Limca soda in the
 United States. 10 As to Thums Up, Coca-Cola established
 only that Thums Up cola is “available for purchase as an
 individual beverage or as part of a tasting tray” at “World
 of Coca-Cola” and “Coca-Cola Store” locations in Atlanta
 and Orlando. J.A. 3591 ¶ 18. Coca-Cola did not quantify
 the amount of Thums Up cola it distributes at World of
 Coca-Cola and does not claim that it is more than de mini-
 mis. Nor did Coca-Cola show that it has lost any U.S. sales
 as a result of Meenaxi’s activities. Coca-Cola did present
 statements regarding future plans to market Thums Up



      9  Although affidavits by Mr. Dasani and Mr. Pittman
 claim that these distributors or importers are “authorized,”
 J.A. 3055 ¶ 40; J.A. 3593 ¶ 31, the evidence that Coca-Cola
 relies on is a distribution agreement with M/S Jay Ambe
 Agencies that by its own terms allows distribution “only in
 and throughout the ‘Primary Service Area’” explicitly de-
 fined as “Vashi, Navi Mumbai,” J.A. 3521, 3535.
     10  The Board referenced Mr. Pittman’s affidavit not-
 ing that imports of Coca-Cola’s Thums Up and Limca bev-
 erages were blocked by U.S. Customs. But these imports
 were by third parties, not by Coca-Cola itself.
Case: 21-2209    Document: 34      Page: 17   Filed: 06/29/2022




 MEENAXI ENTERPRISE, INC.   v. THE COCA-COLA COMPANY       17



 and Limca beverages more broadly in the United States,
 but nebulous future plans for U.S. sales cannot be the basis
 for a Lanham Act claim. Compare Brooklyn Brewery, 17
 F.4th at 139 (finding that “hypothetical future possible in-
 jury is insufficient to establish Article III standing” where
 the plaintiff “did not provide any details of a concrete plan
 for . . . expansion of its business”); JTEKT Corp. v. GKN
 Auto. Ltd., 898 F.3d 1217, 1221 (Fed. Cir. 2018) (‘‘[W]here
 the party relies on potential infringement liability as a ba-
 sis for injury in fact, but is not currently engaging in in-
 fringing activity, it must establish that it has concrete
 plans for future activity that creates a substantial risk of
 future infringement or [would] likely cause the patentee to
 assert a claim of infringement.’’). Coca-Cola did not estab-
 lish damage from lost sales.
                               B
       This leads us to the question of reputational injury.
 Courts disagree regarding whether famous marks are en-
 titled to protection from reputational injury in the United
 States even though the marks were used solely outside of
 this country. See Grupo Gigante S.A. de C.V. v. Dallo &
 Co., 391 F.3d 1088, 1094 (9th Cir. 2004) (recognizing excep-
 tion to territoriality principle for famous marks); see also
 Person’s, 900 F.2d at 1570 (recognizing some case law re-
 lated to a famous-mark exception). But see Punchgini, 482
 F.3d at 163–65 (rejecting exception for famous marks). But
 Coca-Cola does not rely on a famous-marks exception. It
 maintains only that it experienced reputational injury in
 the United States because (1) members of the Indian-
 American community in the United States were aware of
 the THUMS UP and LIMCA marks and (2) Meenaxi traded
 on Coca-Cola’s goodwill with Indian-American consumers
 in those marks by misleading them into thinking that
 Meenaxi’s beverages were the same as those sold by Coca-
 Cola in India. The Board agreed: “The evidentiary record
 . . . also shows that the reputation of [Coca-Cola’s] THUMS
 UP and LIMCA beverages would extend to the United
Case: 21-2209    Document: 34     Page: 18    Filed: 06/29/2022




 18      MEENAXI ENTERPRISE, INC.   v. THE COCA-COLA COMPANY



 States, at least among the significant population of Indian-
 American consumers.” J.A. 26.
      Coca-Cola failed to explain how its supposed reputa-
 tional injury adversely affected its commercial interests
 other than to speculate that a consumer dissatisfied with
 Meenaxi’s products might blame Coca-Cola. The Supreme
 Court in Lexmark explained that a cognizable “economic
 and reputational injury” generally “occurs when deception
 of consumers causes them to withhold trade from the plain-
 tiff.” 572 U.S. at 133. The authorities on which Lexmark
 relied (authorities contemporaneous with the passage of
 the Lanham Act), see id. at 131, explained that the tort of
 passing off “imposes liability upon one who diverts custom
 from another to himself by fraudulent misrepresentation”
 and thus “divert[s] to the actor the benefit of a reputation
 associated with the other.” Restatement (First) of Torts ch.
 35, intro. note (1938); see also Edward S. Rogers, Book Re-
 view: The Law of Unfair Competition and Trade Marks, 39
 Yale L. J. 297, 299 (1929) (“The right of a business man is
 to have full benefit of the reputation he has established, a
 part of which is the trade that, without interference, would
 normally flow to him . . . .”). As we have discussed earlier,
 Coca-Cola alleges no lost U.S. sales as a result of the
 claimed reputational injury in the Indian-American com-
 munity.
     We need not decide what other types of U.S. commer-
 cial injury to reputation among U.S. consumers would be
 sufficient to establish a Lanham Act cause of action be-
 cause substantial evidence does not support the Board’s
 finding that the Indian-American community is aware of
 the THUMS UP and LIMCA marks.
Case: 21-2209    Document: 34     Page: 19    Filed: 06/29/2022




 MEENAXI ENTERPRISE, INC.   v. THE COCA-COLA COMPANY       19



     The Board’s findings are primarily related to Coca-
 Cola’s activity and reputation in India, 11 but that does not
 establish reputation within the Indian-American commu-
 nity in the United States. Here, for U.S. reputational in-
 jury, Coca-Cola relies on the Board’s finding that the
 reputation of the THUMS UP and LIMCA marks “would
 extend to the United States, at least among the significant
 population of Indian-American consumers.” J.A. 26. Sub-
 stantial evidence does not support that finding.
     The Board’s conclusion that reputation of the THUMS
 UP and LIMCA marks would extend to the millions of In-
 dian Americans appears to rest in part on an assumption
 that Indian Americans would necessarily be aware of the
 marks’ reputations in India. There is no basis to assume
 that an American of Indian descent is aware of brands in
 India. The Board did not consider what portion of Indian
 Americans had spent time in India, i.e., how many had



     11  For example, the Board noted that the Indian High
 Court of Delhi had determined that both the THUMS UP
 and LIMCA marks were “well known” in India. The Board
 also noted that Coca-Cola “commands a substantial market
 share for such goods in India” and that it “sells and pro-
 motes THUMS UP and LIMCA sodas outside of India, in
 numerous other countries.” J.A. 26. And Meenaxi admit-
 ted in response to an interrogatory that it was aware that
 “THUMS UP was used in India by an Indian company” in
 the 1970s. J.A. 2508. Meenaxi founder Kaushik Gandhi
 and president Meenaxi Gandhi admitted they were aware
 of the Thums Up and Limca beverages in India. Meenaxi’s
 corporate witness testified that Meenaxi was aware of a
 customer commenting that a “mark Meenaxi used for its
 own Thums Up jeera masala [beverage], is a mark they had
 seen in use in India.” J.A. 2861. But this evidence demon-
 strates only the reputation of the marks in India and other
 foreign countries.
Case: 21-2209     Document: 34       Page: 20     Filed: 06/29/2022




 20        MEENAXI ENTERPRISE, INC.   v. THE COCA-COLA COMPANY



 visited India or lived in India. The Board’s conclusion re-
 lies at least in part on stereotyped speculation.
     The limited U.S. sales of Coca-Cola’s Indian product by
 third parties are not sufficient to establish that the product
 had a reputation in the United States, nor did the Board
 find that they did. Coca-Cola has not presented any survey
 evidence showing awareness of either mark in the United
 States. Instead, to show U.S. reputation, Coca-Cola sub-
 mitted affidavits by Mr. Dasani and Mr. Pittman stating
 their “understanding” that the THUMS UP and LIMCA
 branded beverages were “extremely popular and well-re-
 ceived by consumers in the U.S.” J.A. 3055 ¶ 39; J.A. 3592
 ¶ 21. But these statements of understanding are made
 without support. This would be insufficient under the Fed-
 eral Rules of Evidence, Rule 602 (“A witness may testify to
 a matter only if evidence is introduced sufficient to support
 a finding that the witness has personal knowledge of the
 matter.”), and the Federal Rules of Evidence generally ap-
 ply to Board proceedings, 37 C.F.R. § 42.62(a). The failure
 to provide any basis for their statements of understanding
 deprives this testimony of evidentiary weight. 12



      12  For summary judgment, the Federal Rules of Civil
 Procedure state, “An affidavit or declaration used to sup-
 port or oppose a motion must be made on personal
 knowledge, set out facts that would be admissible in evi-
 dence, and show that the affiant or declarant is competent
 to testify on the matters stated.” Fed. R. Civ. P. 56(c)(4)
 (emphasis added). In this context also, statements of belief
 and understanding have been found insufficient. See Pace
 v. Capobianco, 283 F.3d 1275, 1278–79 (11th Cir. 2002)
 (“[A]n affidavit stating only that the affiant ‘believes’ a cer-
 tain fact exists is insufficient to . . . creat[e] a genuine issue
 of fact about the existence of that certain fact.”); Doff v.
 Brunswick Corp., 372 F.2d 801, 804 n.1 (9th Cir. 1966)
Case: 21-2209    Document: 34      Page: 21     Filed: 06/29/2022




 MEENAXI ENTERPRISE, INC.   v. THE COCA-COLA COMPANY         21



     At oral argument, counsel for Coca-Cola admitted that
 Meenaxi’s admission of a single instance of U.S. consumer
 awareness was the only evidence in the record showing
 U.S. consumer awareness of Coca-Cola’s THUMS UP
 mark. That evidence consists of an admission by Meenaxi’s
 corporate witness that Meenaxi had received a U.S. cus-
 tomer comment recognizing the THUMS UP mark, but not
 the LIMCA mark, as one he or she had seen in India. 13
 This is plainly insufficient. In a related context in Person’s,
 the awareness of a U.S. citizen as a result of travel to Japan
 was not sufficient to establish awareness by U.S. consum-
 ers generally. 900 F.2d at 1567, 1569–70.
     Finally, the Board relied on the evidence that Meenaxi
 copied Coca-Cola’s marks and slogan for products in the



 (rejecting affidavit that stated affiant’s “understanding”
 because it did “not contain ‘specific facts’ based on ‘personal
 knowledge’” (quoting Fed. R. Civ. P. 56(e)).
     13   The testimony is as follows:
     Q. Okay. Miss Sundarraj, has Meenaxi Enterprise
     ever had any customer comment that the mark --
     that any mark Meenaxi used for its own Thums Up
     jeera masala lemon masala, is a mark they had
     seen in use in India?
         MR. RANNELLS: Objection as to form.
     A. Yes.
     Q. Are you aware of any customer ever comment-
     ing to Meenaxi Enterprise that the mark, any mark
     Meenaxi used for its Limca lemon masala soda,
     looked similar to the mark that the customer had
     seen in India?
     A. No.
 J.A. 2861.
Case: 21-2209    Document: 34     Page: 22    Filed: 06/29/2022




 22      MEENAXI ENTERPRISE, INC.   v. THE COCA-COLA COMPANY



 U.S. as evidence of awareness of the marks by U.S. con-
 sumers. On appeal, Coca-Cola does not rely on this finding
 to establish a U.S. reputation. Nor could it. The copying
 of a U.S. mark has been held to support a finding of second-
 ary meaning, Converse, Inc. v. ITC, 909 F.3d 1110, 1120
 (Fed. Cir. 2018), or likelihood of confusion, Perfect Fit In-
 dus., Inc. v. Acme Quilting Co., 618 F.2d 950, 954 (2d Cir.
 1980), in the United States. But Coca-Cola has cited no
 cases holding that copying of a foreign mark is evidence of
 U.S. reputation, and our decision in Person’s held the con-
 trary. 900 F.2d at 1569–70.
     We hold that substantial evidence does not support the
 Board’s finding that the reputations of Coca-Cola’s
 THUMS UP and LIMCA marks extend to the United
 States. Without such evidence, Coca-Cola has not estab-
 lished reputational injury in the United States, or a cause
 of action under § 14(3) of the Lanham Act.
                        CONCLUSION
     The Board’s decision cancelling the ’597 Registration
 and the ’598 Registration cannot stand because Coca-Cola
 has not established that it has a cause of action under
 § 14(3) of the Lanham Act.
                        REVERSED
                            COSTS
 Costs to Meenaxi.
Case: 21-2209    Document: 34      Page: 23   Filed: 06/29/2022




    United States Court of Appeals
        for the Federal Circuit
                   ______________________

             MEENAXI ENTERPRISE, INC.,
                     Appellant

                              v.

                 COCA-COLA COMPANY,
                         Appellee
                  ______________________

                         2021-2209
                   ______________________

     Appeal from the United States Patent and Trademark
 Office, Trademark Trial and Appeal Board in Nos.
 92063353, 92064398.
                  ______________________

 REYNA, Circuit Judge, concurring.
     I concur with the majority’s decision to reverse the
 Trademark Trial and Appeal Board’s cancellation of U.S.
 Trademark Registration Nos. 4,205,597 and 4,205,598. I
 agree that Coca-Cola failed to establish statutory standing
 to bring its petition for cancellation under § 14(3) of the
 Lanham Act. I also agree with my colleagues that the
 Board’s findings regarding the recognition of Coca-Cola’s
 Indian trademarks among U.S. consumers are unsup-
 ported by substantial evidence, though I believe that issue
 was waived by Coca-Cola.
     I write separately to express my belief that this case is
 governed by the territoriality principle. The majority bases
 its decision exclusively on two factual inquiries—
Case: 21-2209    Document: 34      Page: 24     Filed: 06/29/2022




 2       MEENAXI ENTERPRISE, INC.   v. THE COCA-COLA COMPANY



 (1) whether Coca-Cola proved lost sales in the United
 States, and (2) whether Coca-Cola proved reputational in-
 jury among U.S. consumers. In my view, these inquiries
 are directly reflective of the territoriality principle and the
 well-known mark exception.
                               I
     I agree that Coca-Cola failed to establish use of its In-
 dian trademarks in the United States. See Maj. Op. 16
 (holding that Coca-Cola failed to establish statutory stand-
 ing because it “presented no evidence that it sells the Limca
 soda in the United States” and “did not quantify the
 amount of Thums Up cola it distributes [in the United
 States] and does not claim that it is more than de mini-
 mis”). I therefore conclude that, under the territoriality
 principle, Coca-Cola failed to show the requisite damage to
 establish statutory standing to bring its petition.
     “The concept of territoriality is basic to trademark law;
 trademark rights exist in each country solely according to
 that country’s statutory scheme.” Person’s Co., Ltd. v.
 Christman, 900 F.2d 1565, 1568–69 (Fed. Cir. 1990) (citing
 Fuji Photo Film Co., Inc. v. Shinohara Shoji Kabushiki
 Kaisha, 754 F.2d 591, 599 (5th Cir. 1985); Ingenohl v. Wal-
 ter E. Olsen & Co., 273 U.S. 541, 544 (1927)); see also In re
 Bayer Aktiengesellschaft, 488 F.3d 960, 969 (Fed. Cir.
 2007) (“Evidence of registration in other countries is not
 legally or factually relevant to potential customer percep-
 tion of Bayer’s analgesic goods in the United States.”). This
 means that “priority of trademark rights in the United
 States depends solely upon priority of use in the United
 States, not on priority of use anywhere in the world” be-
 cause “[e]arlier use in another country usually just does not
 count.” Grupo Gigante SA De CV v. Dallo & Co., Inc.,
 391 F.3d 1088, 1093 (9th Cir. 2004) (citations omitted).
     The territoriality principle reflects the limits of Con-
 gress’s constitutional lawmaking authority to enact the
 Lanham Act—here, the Commerce Clause. See Person’s,
Case: 21-2209    Document: 34      Page: 25    Filed: 06/29/2022




 MEENAXI ENTERPRISE, INC.   v. THE COCA-COLA COMPANY         3



 900 F.2d at 1568 (“No specific Constitutional language
 gives Congress power to regulate trademarks, so the power
 of the federal government to provide for trademark regis-
 tration comes only under its commerce power.”). In Per-
 son’s, we recognized that foreign use of a Japanese
 trademark “has no effect on U.S. commerce and cannot
 form the basis for a holding that [the foreign producer] has
 priority here” in the United States. Id. Thus, we concluded
 in Person’s that the owner of a foreign trademark had no
 claim for priority against a copycat junior user if the for-
 eign producer was not the first to use the mark in the
 United States. Id. at 1571–72. This principle extends to
 all cancellation provisions in the Lanham Act, which nec-
 essarily implicate Congress’ authority to govern the regis-
 tration of U.S. trademarks.
      Under § 14 of the Lanham Act, “any person who be-
 lieves that he is or will be damaged . . . by the registration
 of a mark” may file a petition for cancellation subject to the
 filing deadlines of § 14(1)–(6). 15 U.S.C. § 1064 (emphasis
 added). Relevant here, § 14(3) provides that a petition may
 be filed “[a]t any time if . . . the registered mark is being
 used by . . . the registrant so as to misrepresent the source
 of the goods or services on or in connection with which the
 mark is used.” 15 U.S.C. § 1064(3). The injury require-
 ment for establishing statutory standing to bring a cancel-
 lation under § 14(3)—belief that one is or will be
 damaged—is not subject to a different territoriality princi-
 ple than the rest of § 14. Rather, our precedent and funda-
 mental principles of constitutional law compel the
 conclusion that damage to a foreign trademark right (i.e.,
 damage to the commercial goodwill associated with foreign
 use of a mark) cannot constitute “damage[]” for purposes of
 15 U.S.C. § 1064, even though it may be a cognizable in-
 jury-in-fact and even if the petition is brought under sub-
 section (3). See Lexmark Int’l, Inc. v. Static Control
 Components, Inc., 572 U.S. 118, 131–32 (2014) (explaining
 that not every cognizable injury-in-fact results in statutory
Case: 21-2209    Document: 34       Page: 26   Filed: 06/29/2022




 4       MEENAXI ENTERPRISE, INC.   v. THE COCA-COLA COMPANY



 standing under the Lanham Act). As a default rule, the
 Lanham Act does not reach so far as to vindicate that ex-
 traterritorial injury.
      On that basis, I concur with the majority’s conclusion
 that Coca-Cola failed to establish statutory standing to
 bring its petition for cancellation. As the majority acknowl-
 edges, Coca-Cola failed to establish any damage to goodwill
 associated with its use of the marks in U.S. commerce. And
 to the extent Coca-Cola relies on damage to its foreign
 trademark rights to establish statutory standing, the terri-
 toriality principle mandates that such an injury does not
 fall within the “zone of interests” that Congress intended
 to protect by enacting § 14 of the Lanham Act.
                               II
     I also agree with the majority’s conclusion that Coca-
 Cola failed to show statutory standing because it failed to
 prove damage to its reputation among U.S. consumers. I
 note, however, that this issue goes to the application of the
 “well-known mark” exception to the territoriality rule—an
 issue that, as I noted above, was waived by Coca-Cola.
      There is a distinction in the case law regarding how the
 territoriality principle limits the reach of the Lanham Act,
 depending on where the parties are situated. For instance,
 when a domestic party seeks to assert rights against activ-
 ity occurring abroad, courts may apply the Lanham Act ex-
 traterritorially if the accused activity substantially affects
 U.S. commerce. See, e.g., Steele v. Bulova Watch Co.,
 334 U.S. 280 (1952); Wells Fargo & Co. v. Wells Fargo Exp.
 Co., 556 F.2d 406 (9th Cir. 1977); Sterling Drug, Inc.
 v. Bayer AG, 14 F.3d 733 (2d Cir. 1994); McBee v. Delica
 Co., Ltd., 417 F.3d 107 (1st Cir. 2005). But when a foreign
 party seeks to assert foreign rights against activity in the
 United States, as is the case here, the territoriality
Case: 21-2209    Document: 34      Page: 27    Filed: 06/29/2022




 MEENAXI ENTERPRISE, INC.   v. THE COCA-COLA COMPANY          5



 principle precludes recovery via the Lanham Act for rea-
 sons already discussed. 1 See Person’s, 900 F.2d at 1568–
 69.
     Because the presumption against extraterritoriality
 can sometimes lead to seemingly harsh or unfair results,
 the Ninth Circuit adopted an exception to the rule for for-
 eign marks that are well-known among U.S. consumers.
 See Grupo Gigante, 391 F.3d at 1094. The majority cor-
 rectly notes that not every court accepts the well-known
 mark exception to the presumption against extraterritori-
 ality. See ITC Ltd. v. Punchgini, Inc., 482 F.3d 135, 163–65
 (2d Cir. 2007). It remains an open question whether such
 an exception could apply in this circuit, but the present
 facts are not unlike the facts from Grupo Gigante.
     In Grupo Gigante, a U.S. producer sold copycat prod-
 ucts near the U.S.-Mexico border using a well-known Mex-
 ican brand. 391 F.3d at 1091–92. Because Mexican
 nationals living on the U.S. side of the border were likely
 to think the knock-off products were genuine products from
 Mexico, the Ninth Circuit permitted the Mexican producer
 to assert its Mexican trademark rights against a domestic
 user who would have otherwise enjoyed priority in the
 United States under the territoriality principle. Id.
 at 1094. The Ninth Circuit explained:
     [T]here is a famous mark exception to the territori-
     ality principle. While the territoriality principle is
     a long-standing and important doctrine within



     1    Indeed, even the majority implicitly acknowledges
 that the issue of territoriality permeates its second ques-
 tion of reputational injury. See Maj. Op. 18 (“As we have
 discussed earlier, Coca-Cola alleges no lost U.S. sales as a
 result of the claimed reputational injury in the Indian-
 American community.” (emphasis added)).
Case: 21-2209      Document: 34      Page: 28    Filed: 06/29/2022




 6         MEENAXI ENTERPRISE, INC.   v. THE COCA-COLA COMPANY



       trademark law, it cannot be absolute. An absolute
       territoriality rule without a famous-mark excep-
       tion would promote consumer confusion and fraud.
       Commerce crosses borders. In this nation of immi-
       grants, so do people. Trademark is, at its core,
       about protecting against consumer confusion and
       ‘palming off.’ There can be no justification for using
       trademark law to fool immigrants into thinking
       that they are buying from the store they liked back
       home.
 Id.
      Here, I agree with the majority that the Board’s find-
 ings regarding recognition among U.S. consumers are un-
 supported by substantial evidence, but I believe the issue
 is immaterial because Coca-Cola unambiguously dis-
 claimed reliance on the well-known mark exception, which
 is essentially the same inquiry. I also note that the major-
 ity’s opinion could be reasonably read to imply that Coca-
 Cola could have established statutory standing if it proved
 that U.S. consumers were aware of its Indian brands. But
 if that were the case, I would still reverse because the ter-
 ritoriality doctrine governs, and Coca-Cola waived reliance
 on the well-known mark exception thereto.